DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 4, reference characters 400, 402, 404, 406, 408, 410, 412, 414, 416, 418, 420, 422, 424, and 426 are not mentioned in the description.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) mentioned in the description:
paragraphs 81-86 disclose the reference characters 700, 702, 704, 706, 708, 710, 712, 714, 718, 720, 722, 724, and/or 726 which are not the drawings.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraphs 81-86 disclose the reference characters 700, 702, 704, 706, 708, 710, 712, 714, 718, 720, 722, 724, and/or 726 that are not in the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al US 20160285630 (hereinafter Abraham).
	
	As to claim 1, Abraham teaches a method (Figure 2 and Figure 3), comprising: generating a unique identifier (abstract, Figure 1, reference number 126, and paragraphs 41 and75) for an endpoint device (Figure 1, the endpoint device is the mobile device 106a, wherein paragraph 41 disclose that the mobile device, 106a, may include a service ID component, and the abstract recites the apparatus may be configured to generate a service identifier, see also claim 1)  wherein the unique identifier is specific to the endpoint device (Figure 1 discloses the service ID is specific to the mobile device 106a, see also paragraphs 41 and 84) and is configured to identify the endpoint device with at least one semi-(paragraphs 43 and 84, wherein paragraph 43 discloses “services can be identified among wireless device using a service ID within packetized communications among wireless devices”, see also paragraphs 67 and 73); and sharing the unique identifier with another device (abstract and paragraph 84 disclose the endpoint device may be configured to transmit the generated service identifier).

As to claim 2, Abraham teaches wherein the unique identifier is a hashed value based on both the endpoint device's MAC address and an operator secret known to a network operator (abstract discloses the service identifier is based on “the first hash value, a password, and a MAC address; the password is the operator secret, see also Figure 7 and 9 which reveals the service ID is generated from a hash value based on MAC address and a password which is the operator secret that is input by an operator, see also paragraph 75).

As to claim 3, Abraham teaches wherein the MAC address is defined by the hardware of the endpoint device (paragraph 75 disclose the MAC address is of the wireless device).

As to claim 4, Abraham teaches wherein the unique identifier is shared wirelessly (paragraph 73 disclose the wireless device may transmit the service ID to other devices in a beacon message).

As to claim 5, Abraham teaches wherein the unique identifier is shared via a network operated by a network operator (paragraphs 74, 100, and 117 disclose the identifier is shared via a NAN network).

As to claim 6, Abraham teaches wherein the unique identifier is generated according to an algorithm: id = hash(operatorSecret, deviceMacAddress), wherein id is the unique identifier, hash is a hashing algorithm, operatorSecret is a secret known by a network operator, and deviceMacAddress is a MAC Address define by hardware of the endpoint device (abstract, Figures 7-9, wherein the abstract discloses the service identifier is based on “the first hash value, a password, and a MAC address; the password is the operator secret; Figures 7 and 9 reveal the service ID is generated from a hash value based on MAC address and a password which is the operator secret that is input by an operator, see also paragraph 75).

As to claim 7, Abraham teaches wherein the hashing algorithm is a Secure Hash Algorithm (SHA) (claims 13, 25, and 37 and paragraph 102; paragraph 102 disclose the first hash function may be one of a SHA).

As to claim 8, Abraham teaches wherein the unique identifier is not understandable by third parties and is linkable to the endpoint device by a network operator (paragraph 76; paragraph 42 discloses a private service ID that entails the service ID becomes encrypted; paragraph 44 recites “the likelihood of undesired third party monitoring of service may decrease by generating a private service ID”).

As to claim 9, Abraham teaches wherein the unique identifier is generated at the endpoint device, further comprising recomputing the unique identifier at a network operator (paragraphs 42-44 disclose encrypting the service ID by using a service ID encryption key, user password).

As to claim 10, Abraham teaches wherein sharing the unique identifier with another device comprises transmitting the unique identifier to another device owned by a network operator (abstract and paragraphs 73, wherein paragraph 73 disclose the wireless device may transmit the service ID to other devices within the NaN network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al US 20160285630 (hereinafter Abraham) in view of Griffin et al US 11240022 (hereinafter Griffin).

As to claim 11, Abraham teaches all the elements recited in claim 2 above; furthermore, Abraham teaches encrypting the operator secret (paragraph 42-47 teach encrypting the password).
Abraham does not teach rotating the operator secret.
Griffin teaches  rotating the operator secret (abstract discloses rotating the key, which is the operator secret).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Abraham’s encryption key with Griffin’s method of rotating the key such that the identifier data can be deciphered by a party that holds the same rotated key (column 10, lines 15-19 of Griffin) and to improve cryptographic key security (column 3, lines 4-5 of Griffin).

As to claim 12, the combination of Abraham in view of Griffin teaches wherein the operator secret is rotated based on a rotation algorithm known to a network operator (Griffin: column 6, lines 28-45 discloses the algorithm is based on a function using the Fibonacci sequence).

As to claim 13, the combination of Abraham in view of Griffin teaches wherein the rotation algorithm includes predefined parameters known to the network operator (Griffin: column 6, lines 28-45 teaches the parameter is the Fibonacci sequence). 

As to claim 14, Abraham teaches a method comprising: generating a unique identifier (abstract, Figure 1, reference number 126, and paragraphs 41 and75) for an endpoint device (Figure 1, the endpoint device is the mobile device 106a, wherein paragraph 41 disclose that the mobile device, 106a, may include a service ID component, and the abstract recites the apparatus may be configured to generate a service identifier, see also claim 1), wherein the unique identifier is specific to the endpoint device (Figure 1 discloses the service ID is specific to the mobile device 106a, see also paragraphs 41 and 84) and is configured to identify the endpoint device (paragraphs 43 and 84, wherein paragraph 43 discloses “services can be identified among wireless device using a service ID within packetized communications among wireless devices”, see also paragraphs 67 and 73), the unique identifier based on the operator secret and an identifier of the endpoint device (abstract discloses the service identifier is based on “the first hash value, a password, and a MAC address; the password is the operator secret, see also Figure 7 and 9 which reveals the service ID is generated from a hash value based on MAC address and a password which is the operator secret that is input by an operator, see also paragraph 75); and sharing the unique identifier with another device (abstract and paragraph 84 disclose the endpoint device may be configured to transmit the generated service identifier).
Abraham does not teach rotating an operator secret known to a network operator.
Griffin teaches rotating an operator secret known to a network operator (abstract discloses rotating the key, which is the operator secret).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Abraham’s encryption key with Griffin’s method of rotating the key such that the identifier data can be deciphered by a party that holds the same rotated key (column 10, lines 15-19 of Griffin) and to improve cryptographic key security (column 3, lines 4-5 of Griffin).

As to claim 15, the combination of Abraham in view of Griffin teaches wherein the identifier of the endpoint device is a MAC address (Abraham: abstract discloses the service identifier is based on a MAC address see also paragraph 75).

As to claim 16, the combination of Abraham in view of Griffin teaches wherein the MAC address is defined by hardware of the endpoint device (Abraham: paragraph 75 disclose the MAC address is of the wireless device).

As to claim 17, the combination of Abraham in view of Griffin teaches wherein the operator secret is known to the network operator (Abraham: Figures 7 and 9 reveal the service ID is generated from a hash value based on MAC address and a password which is the operator secret that is input by an operator, see also paragraph 75).

As to claim 18, the combination of Abraham in view of Griffin teaches wherein the unique identifier is shared wirelessly via a network operated by the network operator (Abraham: paragraph 73 disclose the wireless device may transmit the service ID to other devices in a beacon message, see also paragraphs 74, 100, and 117).

As to claim 19, the combination of Abraham in view of Griffin teaches wherein the unique identifier is generated according to an algorithm id = hash(operatorSecret, deviceMacAddress), wherein id is the unique identifier, hash is a hashing algorithm, operatorSecret is the secret known by the network operator, and deviceMacAddress is a MAC Address define by hardware of the endpoint device ( Abraham: abstract, Figures 7-9, wherein the abstract discloses the service identifier is based on “the first hash value, a password, and a MAC address; the password is the operator secret; Figures 7 and 9 reveal the service ID is generated from a hash value based on MAC address and a password which is the operator secret that is input by an operator, see also paragraph 75).

As to claim 20, the combination of Abraham in view of Griffin teaches wherein the hashing algorithm is a Secure Hash Algorithm (SHA) (Abraham: claims 13, 25, and 37 and paragraph 102; paragraph 102 disclose the first hash function may be one of a SHA).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
El-Gawady et al US 20170094498 generating a unique identifier for an endpoint device (abstract).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437      

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437